In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-272 CV

____________________


IN RE PAUL MATTHEW VINCENT




Original Proceeding



MEMORANDUM OPINION (1)
	On June 16, 2003, Paul Matthew Vincent filed a petition for writ of mandamus. 
The relator seeks an order to compel the Honorable Olen Underwood, Judge of the 284th
District Court of Montgomery County, Texas, to: 1) set aside an order denying Vincent's
motion for judgment nunc pro tunc; and 2) alter the "date of offense" recited on the
written judgment.
	We may grant mandamus relief if relator demonstrates that the act sought to be
compelled is purely ministerial under the relevant facts and law, and that relator has no
other adequate legal remedy.  State ex. rel. Hill v. Court of Appeals for the Fifth District,
34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  A trial court's denial of a motion for
judgment nunc pro tunc is not appealable.  Shadowbrook Apartments v.  Abu-Ahmad, 783
S.W.2d 210, 211 (Tex. 1990).  In this case, however, the relator has not shown that he
could not have raised the issue in his regular appeal in 1991. (2)  Furthermore, the relator has
not shown that no other adequate remedy at law is available through habeas corpus.  See
Banales v. Court of Appeals for the Thirteenth Judicial Dist., 93 S.W.3d 33, 36 (Tex.
Crim. App. 2002).
	Finally, the relator refers the Court to the reporter's record of his trial to support
his claim that he actually committed the offense two years before the date recited in the
indictment and on the judgment.  The record does not support his argument that the motion
for judgment nunc pro tunc involved a ministerial correction on undisputable facts.
	The petition for writ of mandamus is denied.
	WRIT DENIED. 	
										PER CURIAM


Opinion Delivered June 19, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.
2. Vincent v. State, 842 S.W.2d 422 (Tex. App.-Beaumont 1992, no pet.).